Citation Nr: 1514425	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-11 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals status post excision tumor, left tibia with hardware placement and bone graft.

2.  Entitlement to an initial disability rating in excess of 0 percent for scar, status post excision tumor, left tibia with hardware placement and bone graft.

3.  Entitlement to an initial rating in excess of 0 percent for deviated septum prior to June 4, 2014.

4.  Entitlement to service connection for hypertension.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which addressed 16 claims.  That decision, in relevant part, (1) granted service connection for status post left shin tumor excision surgery (claimed as left leg pain/condition and left leg scar) with an evaluation of 0 percent effective February 10, 2009; (2) granted service connection for deviated septum with an evaluation of 0 percent effective February 10, 2009; (3) denied service connection for hypertension; and (4) denied service connection for sleep apnea.  In May 2010, the Veteran filed a timely Notice of Disagreement disputing only the foregoing four issues from the May 2009 rating decision.  

In May 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a Board hearing.  The request for a hearing was subsequently withdrawn in September 2014.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014).   
 
Additional decisions were made with respect to the Veteran's claims for his left leg, deviated septum, and sleep apnea in a July 2014 Decision Review Officer (DRO) decision.  With respect to the Veteran's claim for his left leg, separate ratings were made for the leg pain and the scar.  With respect to the claim for leg pain, now characterized as status post excision tumor, left tibia with hardware placement and bone graft, the decision increased the initial rating to 10 percent effective February 10, 2009.  The scar was provided a 0 percent rating effective February 10, 2009.  With respect to his claim for a deviated septum, the decision increased the rating to 10 percent effective June 4, 2014.  The decision granted service connection for sleep apnea with an evaluation of 50 percent effective February 10, 2009.  

As the awards for the Veteran's left leg pain, scar, and deviated septum do not represent a total grant of benefits sought on appeal, these claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  As the grant of service connection for sleep apnea is a complete grant of the benefit sought on appeal, the Veteran's claim for sleep apnea is not before the Board at this time.    

The Board notes that the Veteran's left leg disability was certified to the Board as one issue, characterized as "left tibia evaluation."  As discussed above, the RO provided separate ratings for the Veteran's left leg pain and scar in its July 2014 decision; accordingly, the Board has bifurcated the issue as set forth on the title page to reflect the July 2014 DRO decision.  In addition, the July 2014 DRO decision increased the rating for a deviated septum to 10 percent effective June 4, 2014, which is the highest schedular evaluation for that disability.  While the highest schedular evaluation is in effective as of June 4, 2014, a claim for increase remains before the Board for the period prior to June 4, 2014.  Therefore, the Board has characterized the claim for deviated septum as reflected on the title page to clarify the period on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's case.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

The issues of an increased rating for residuals status post excision of a tumor in the left tibia, a compensable rating for deviated septum, and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left tibia scar is stable, not painful on examination, covers an area of less than 39 square centimeters, and does not cause any functional limitation. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 0 percent for scar, status post excision tumor, left tibia with hardware placement and bone graft, are not met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The March 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

The claim for an increased rating arises from the initial award of service connection.  In Dingess, the court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Because the Veteran's service connection claim with respect to his scar on the left tibia was granted, VA's duty to notify with respect to that claim has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board finds that VA's duty to notify has been fully met in this case. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, private medical reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran underwent examinations conducted by a VA contractor, QTC Medical Services, in March 2009 and July 2014.  The Board finds that these examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, considered the Veteran's statement, and described the current severity of the Veteran's scar in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  INCREASED RATING 
      
A.  Governing Law and Regulations Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).   

B.  Left Tibia Scar

The Veteran contends that he is entitled to a higher initial disability rating for a scar, which is the residual of the excision of a tumor on his left tibia, with hardware placement and bone graft.  Such disability is currently assigned a 0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This diagnostic code applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  This instruction essentially directs that the scars be rated for functional limitation.

Given that a compensable rating cannot be assigned under Diagnostic Code 7805, the Board will evaluate whether the Veteran may receive a compensable rating under one of the other diagnostic codes that pertains to scarring. 

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  (There is no Diagnostic Code 7803.)  Of these, Diagnostic Code 7800 applies to scarring of the head, face, and neck and is thus inapplicable to the Veteran's tibia scar rating. 

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size or the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas. 

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters). 

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.

The March 2009 VA examination results reveal that the Veteran has an 8 centimeter by 0.2 centimeter, linear scar located on his left shin.  The scar is superficial with no underlying tissue damage and is not disfiguring.  The examiner stated that there is no keloid formation, inflammation, edema, or skin breakdown.  The scar is not painful on examination.  The examiner found that the scar does not limit the Veteran's motion and that there is no limitation of function due to the scar.  

The July 2014 VA examination results show the Veteran's scar is not painful or unstable, and does not measure a total area greater than 39 square centimeters. 

Based on the above, the Board finds that a compensable rating cannot be assigned under any of the diagnostic codes available for scars.  The Veteran's scar was measured in March 2009 to be 8 centimeters by 0.2 centimeters, and, thus, covers an area of 1.6 square centimeters.  In July 2014, the scar was found to measure less than 39 square centimeters.  

Assuming that the Veteran's scar is deep and nonlinear, which it is not, it does not warrant a compensable rating under Diagnostic Code 7801, as it measures an area less than 39 square centimeters, which is required in order to receive a 10 percent rating.  Under Diagnostic Code 7802 for superficial and nonlinear scars, a compensable rating is not available because the Veteran's scar covers an area of less than 929 square centimeters.  Finally, a compensable rating is not available under Diagnostic Code 7804, for unstable or painful scars, because the evidence reflects that pain and instability were not found on examination. 

The Board has considered whether a compensable rating may be assigned under a different diagnostic code.  As there is no numbness, limitation of function, or impact on the Veteran's ability to work associated with the scar, the Board finds that a separation rating under a different diagnostic code is not warranted.  The Board finds further that there is no basis for staged rating of the Veteran's scar pursuant to Fenderson, as the Veteran's scar remanded stable throughout the appeal period (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher initial rating must be denied.  

The Board acknowledges that, in his May 2010 Notice of Disagreement, the Veteran described the scar as 6 inches by 2 inches (or 15 centimeters by 5 centimeters, which would cover an area of 75 square centimeters).  The Veteran described the scar to be significantly larger than the March 2009 examiner measured the scar to be.  The Board acknowledges that the Veteran is competent to describe the size of the scar as he can observe the scar through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, finds the examiner's measurement to be more probative because the examiner actually measured the scar.  Moreover, assuming the Veteran's description of the size of the scar is accurate, the scar still would not warrant a compensable rating.  The Board notes that Diagnostic Code 7801 provides a 10 percent rating for deep and nonlinear scars that cover an area of at least 39 square centimeters but less than 77 square centimeters.  While the Veteran's scar would cover an area of 75 square centimeters as he measures it, the Veteran's scar is superficial and linear, rather than deep and nonlinear.  Thus, a compensable rating is not warranted under Diagnostic Code 7801.

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and that the Veteran's scar does not meet any applicable rating criteria for a compensable rating at any time during the period on appeal.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
	
In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected scar are congruent with the disability picture represented by the disability rating assigned herein.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial disability rating in excess of 0 percent for scar, status post excision tumor, left tibia with hardware placement and bone graft, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I.  INCREASED RATING FOR LEFT TIBIA PAIN

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for residuals from the excision of a tumor in the left tibia, with hardware placement and bone graft.  Such disability is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Pursuant to Diagnostic Code 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.

At his March 2009 VA examination, the Veteran reported sharp pain at a 5/10 level in the left shin that occurs 10 times a week lasting about 6 minutes.  The pain is elicited by physical activity and relieved by rest and Motrin.  The Veteran reported that he could not hike or run long distances.  The examination results reveal that the right and left knee show no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There also is no locking, pain, genu recurvatum, or crepitus.  The range of motion of the right and left knee joints was flexion 140 degrees (normal is 140 degrees) and extension 0 degrees (0 degrees indicates there is no limitation of extension).  The joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The ligaments and meniscus are within normal limits for both knees.  The Veteran's ankles show no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, or deformity.  The range of motion of both ankles is dorsiflexion 20 degrees and plantar flexion 45 degrees.  The ankle joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray findings of the left tibia-fibula show there is an intramedullary rod through the tibia with two interlocking screws in the proximal tibia.  There is no fracture, dislocation, or hardware failure.  Callus formation related to the proximal tibial fracture healing is noted.

In his May 2010 Notice of Disagreement, the Veteran states the majority of his pain is where the bone was removed and a cadaver bone inserted.  When he twists his leg or puts pressure on the front of his foot (i.e., climbing a ladder), he has severe, sharp pain around the bone in his leg.  Also, if he does anything like jogging, playing basketball or tennis, swimming, standing for long periods, or hiking any distance, he has that same sharp pain.  The Veteran also states he is not able to jog or walk long distances or swim.  He constantly has to take Motrin or some other pain killer.  He states it affects his ability to stay in shape and play with his kids, and the kind of job he has.  

In his May 2011 Substantive Appeal, the Veteran states it hurts when he twists his leg or puts it down hard.  The bone hurts at the lower end of the cadaver bone insert.  The Veteran states that every bone scan shows there is calcium being deposited at that spot.  He also disagrees with the VA examiner about his left ankle.  He states that it is significantly larger than his right ankle and has been that way for a while.

At his July 2014 VA examination, the Veteran reported pain with prolonged standing or activity and that flare ups make it difficult to stand for a long time or to bend the knee, squat, walk, or do stairs.  Left knee range of motion ends at 140 degrees of flexion, with pain also beginning at 140 degrees, and no limitation of or pain with extension.  There is no change in range of motion following repetitive use.  However, the examiner writes there are contributing factors of pain, weakness, fatigability, and/or incoordination and there is additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups is approximately 10 degrees loss of all affected motions (bilateral flexion).  Unaffected motions (bilateral extension) have 0 degrees of range of motion loss.  The examiner also notes tenderness or pain to palpation for joint line or soft tissues in both knees.  There is no instability of the left knee and no evidence or history of recurrent patellar subluxation/dislocation.  X-ray findings reveal no fractures, dislocations, suspicious bony lesions, soft tissue calcifications, or masses.  Tibia fracture is healed in anatomic alignment.      

As noted above, Diagnostic Code 5262 provides for a rating based on either a knee disability or an ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  The March 2009 and July 2014 VA examinations reveal only a slight knee disability, even when taking in to account an additional 10 degrees of functional loss of flexion with pain and flare-ups.  As noted above, the Veteran specifically disputes the March 2009 examiner's findings with respect to his left ankle; however, the July 2014 examiner did not evaluate the Veteran's left ankle at all.  The Board finds the July 2014 examination to be inadequate, in part, because there is no evaluation of the Veteran's left ankle, which also can serve as a basis for a rating under Diagnostic Code 5262.  Accordingly, this appeal is remanded for a new examination that evaluates the Veteran's left ankle, as well as his knee.

II.  INCREASED RATING FOR DEVIATED SEPTUM

The Veteran's July 2014 VA examination reveals little to no air flow through the Veteran's right nostril and the examiner found complete obstruction on one side due to traumatic septal deviation.  As such, the July 2014 DRO decision increased the rating for a deviated septum to 10 percent effective June 4, 2014 under Diagnostic Code 6502.  Pursuant to Diagnostic Code 6502, a deviated septum due to trauma warrants a rating of 10 percent when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A rating of 10 percent is the highest scheduler evaluation for this disability.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).  As stated in the introduction, a claim for increase remains before the Board for the period prior to June 4, 2014.
 
On examination in March 2009, the examiner found deviated septum on both sides; however, he did not find nasal obstruction.  There is no other evidence in the record prior to June 4, 2014 pertaining to the Veteran's deviated septum.  

The Board notes, however, that the July 2014 examination report makes reference to surgeries to correct septal deviation in 2009, 2010, and 2011.  Medical records pertaining to these surgeries are not in the record.  As these medical records may contain relevant evidence concerning the status of the Veteran's deviated septum, this appeal is remanded to allow the Veteran to provide those records.  After the records are acquired, an opinion is to be obtained concerning the Veteran's degree of nasal obstruction, if any, prior to June 4, 2014.  

III.  SERVICE CONNECTION FOR HYPERTENSION

The Veteran seeks service connection for hypertension.  He contends that he is diagnosed with hypertension and that it began in 1990.  However, the Veteran's service treatment records do not show treatment for or diagnosis of hypertension.  At his October 2006 retirement examination, the Veteran's blood pressure was 120/76.    

At the March 2009 VA examination, the Veteran reported being diagnosed with hypertension and that he had been taking medication for it for about six months.  The Veteran's blood pressure readings at the examination were 140/92, 138/90, and 126/90.  Based on the Veteran's representations and his blood pressure readings, the examiner diagnosed the Veteran with hypertension.  The examiner did not offer any opinion on whether the Veteran's hypertension is related to his military service.  The record does not contain evidence showing when the Veteran was diagnosed with hypertension.

When he filed his Substantive Appeal in May 2012, the Veteran states that he has been diagnosed with hypertension.  He added that he does not have his records from his civilian doctor, but that he would get them and have them for his Board hearing.  As noted in the introduction, the Veteran subsequently withdrew his hearing request.  As such, the private medical records were never added to the record.  Accordingly, this appeal is remanded to allow the Veteran to provide those records.  After the records are acquired, an opinion is to be obtained concerning whether the Veteran's hypertension is related to his military service.  The need for an examination is left to the discretion of the examiner offering the opinion.    

In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that it is unclear whether the Veteran received post-service treatment from Naval Hospital Bremerton with respect to any of the issues on appeal.  The Veteran previously stated that he received post-service treatment from Naval Hospital Bremerton for sleep apnea.  In August 2013 and February 2014 VA requested any records of treatment for sleep apnea and outpatient treatment records from June 2006 to the present from Naval Hospital Bremerton.  Naval Hospital Bremerton responded with 42 pages of records reflecting care the Veteran received while in service at several different clinics.  Accordingly, if the Veteran has received relevant post-service treatment from military clinics in connection with any of the claims on appeal, he should be very specific as to where such care was provided to aid in locating relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any evaluation or treatment to him for his left tibia, deviated septum, or hypertension.  If the Veteran has received relevant post-service treatment from military clinics in connection with any of the claims on appeal, he is to be very specific as to where such care was provided to aid in locating relevant records.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Following the foregoing development, schedule the Veteran for a VA examination(s) by an examiner(s) with appropriate expertise to provide the opinions requested below.  The claims folder and this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed, and all clinical findings should be reported in detail.

Left Tibia

(a)  With respect to the left tibia disability, schedule the Veteran for a VA examination by an examiner with appropriate expertise to evaluate the Veteran's left tibia disability, including any impairment of the Veteran's left knee and ankle due to the left tibia disability.   

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and, if so, the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 
  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

Deviated Septum

(b)  With respect to the Veteran's deviated septum, the examiner is to opine on the Veteran's degree of nasal obstruction, if any, prior to June 4, 2014.  The need for a new examination is left to the discretion of the examiner offering the opinion.  

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

Hypertension

(c)  With respect to the Veteran's hypertension, the examiner should offer his/her opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in service or within one year of separation from service, or was caused by or is etiologically related to the Veteran's service.  The need for an examination is left to the discretion of the examiner offering the opinion.  

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  Re-adjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


